Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashita et al. (US 2018/0174753, “Terashita”).

Regarding claim 1, Terashita anticipates 1. A multilayer capacitor comprising: a capacitor body including a dielectric layer and a plurality of internal electrodes (Fig. 2, [0059]-[0062]; the multilayer ceramic capacitor 10 includes a dielectric layer and a plurality of internal electrodes); 
and a pair of external electrodes disposed on opposing ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes (Fig. 2, [0047], [0059]-[0062]; the external electrodes 24a and 24b are a pair of external electrodes disposed on opposing ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes),
wherein the pair of external electrodes each include:
a conductive layer including a connection portion disposed on one end surface of the capacitor body and connected to a portion of the plurality of internal electrodes, and a band portion extending from the connection portion onto a portion of a neighboring surface of the capacitor body (Fig. 2, [0059]-[0062]; the electrode layer 26 is a conductive layer including a connection portion disposed on one end surface of the capacitor body and connected to a portion of the plurality of internal electrodes, and a band portion extending from the connection portion onto a portion of a neighboring surface of the capacitor body);
a conductive resin layer disposed to cover a corner of the connection portion of the conductive layer and having a cutout portion through which a portion of an edge of the connection portion is exposed (Fig. 2, [0059]-[0062]; the conductive resin layer 28 is disposed to cover a corner of the connection portion of the conductive layer and having a cutout portion through which a portion of an edge of the connection portion is exposed); 
and a plating layer disposed to cover the conductive layer and the conductive resin layer and contacting a portion of the conductive layer through the cutout portion body (Fig. 2, [0059]-[0062]; the plating layer 30 is disposed to cover the conductive layer and the conductive resin layer and contacting a portion of the conductive layer through the cutout portion body).

Regarding claim 2, Terashita anticipates 2. The multilayer capacitor of claim 1, wherein the cutout portion is located at a center of the conductive resin layer so that a center of the conductive layer is exposed (Fig. 2, [0059]-[0062]; the cutout portion of the conductive resin layer 28 is located at a center of the conductive resin layer so that a center of the conductive layer is exposed).

Regarding claim 3, Terashita anticipates 3. The multilayer capacitor of claim 1, wherein the capacitor body includes first and second surfaces opposing each other in a first direction, third and fourth surfaces connecting the first and second surfaces to each other and opposing each other in a second direction, and fifth and sixth surfaces connecting the first and second surfaces, connecting the third and fourth surfaces to each other and opposing each other in a third direction (Fig. 2, [0059]-[0062]; the multilayer ceramic capacitor 10 includes first and second surfaces opposing each other in a first direction, third and fourth surfaces connecting the first and second surfaces to each other and opposing each other in a second direction, and fifth and sixth surfaces connecting the first and second surfaces, connecting the third and fourth surfaces to each other and opposing each other in a third direction), 
and wherein the plurality of internal electrodes include first and second internal electrodes exposed through the third and fourth surfaces, respectively (Fig. 2, [0059]-[0062]; the multilayer ceramic capacitor 10 includes the plurality of internal electrodes which include first and second internal electrodes exposed through the third and fourth surfaces, respectively).

Regarding claim 12, Terashita anticipates 12. The multilayer capacitor of claim 1, wherein the plating layer includes a nickel plating layer covering the conductive layer and the conductive resin layer and a tin (Sn) plating layer covering the nickel plating layer (Fig. 2, [0059]-[0062], [0089]; the plating layer 30 has a two-layer structure of a nickel plating layer and a tin plating layer).

Regarding claim 13, Terashita anticipates 13. A board for mounting a multilayer capacitor comprising: a substrate having a pair of electrode pads disposed to be spaced apart from each other on one surface of the substrate (Fig. 2, [0089], [0172]; a multilayer ceramic capacitor is mounted on a substrate using solder paste); 
and the multilayer capacitor of claim 1 mounted on the pair of electrode pads, wherein the pair of the external electrodes are connected to the pair of electrode pads, respectively (Fig. 2, [0089], [0172]; the external electrodes are mounted on and connected to the substrate using solder paste).

Regarding claim 14, Terashita anticipates 14. A multilayer capacitor comprising: a capacitor body including a dielectric layer and a plurality of internal electrodes (Fig. 2, [0059]-[0062]; the multilayer ceramic capacitor 10 includes a dielectric layer and a plurality of internal electrodes); 
and a pair of external electrodes disposed on opposing ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes (Fig. 2, [0047], [0059]-[0062]; the external electrodes 24a and 24b are a pair of external electrodes disposed on opposing ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes),
wherein the pair of external electrodes each include: 
a conductive layer disposed on one end surface of the capacitor body (Fig. 2, [0059]-[0062]; the electrode layer 26 is a conductive layer including a connection portion disposed on one end surface of the capacitor body);
a conductive resin layer disposed to cover a portion of the conductive layer and having a cutout portion through which a portion of at least one edge of the conductive layer is exposed (Fig. 2, [0059]-[0062]; the conductive resin layer 28 is disposed to cover a corner of the connection portion of the conductive layer and having a cutout portion through which a portion of an edge of the connection portion is exposed); 
and a plating layer disposed to cover the conductive layer and the conductive resin layer and contacting a portion of the conductive layer through the cutout portion (Fig. 2, [0059]-[0062]; the plating layer 30 is disposed to cover the conductive layer and the conductive resin layer and contacting a portion of the conductive layer through the cutout portion body). 

Regarding claim 18, Terashita anticipates 18. The multilayer capacitor of claim 14, wherein each conductive layer includes a connection portion disposed on the one end surface of the capacitor body and connected to a portion of the plurality of internal electrodes (Fig. 2, [0059]-[0062]; the electrode layer 26 includes a connection portion disposed on the one end surface of the capacitor body and connected to a portion of the plurality of internal electrode), 
and a band portion extending from the connection portion onto a portion of a neighboring surface of the capacitor body connected to the one end surface of the capacitor body (Fig. 2, [0059]-[0062]; the electrode layer 26 includes a band portion extending from the connection portion onto a portion of a neighboring surface of the capacitor body connected to the one end surface of the capacitor body).

Regarding claim 19, Terashita anticipates 19. The multilayer capacitor of claim 18, wherein the conductive resin layer extends along an outer surface of the band portion to be in contact with the neighboring surface of the capacitor body (Fig. 2, [0059]-[0062]; the conductive resin layer 28 extends along an outer surface of the band portion to be in contact with the neighboring surface of the capacitor body), 
and the plating layer extends along an outer surface of the conductive resin layer to be in contact with the neighboring surface of the capacitor body (Fig. 2, [0059]-[0062]; the plating layer 30 extends along an outer surface of the conductive resin layer to be in contact with the neighboring surface of the capacitor body).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terashita in view of Onodera et al. (US 2019/0237259, “Onodera”).

Regarding claim 4, Terashita discloses the claimed invention as applied to claim 3, above.
Terashita does not explicitly disclose the cutout portion extends to be elongated from a center of the conductive resin layer in the third direction to expose a portion of an edge of the conductive layer in contact with the fifth or sixth surface of the capacitor body.
Onodera discloses the cutout portion extends to be elongated from a center of the conductive resin layer in the third direction to expose a portion of an edge of the conductive layer in contact with the fifth or sixth surface of the capacitor body (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose a portion of an edge of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 5, Terashita discloses the claimed invention as applied to claim 3, above.
Terashita does not explicitly disclose the cutout portion extends to be elongated from a center of the conductive resin layer in the third direction to expose both a portion of an edge of the conductive layer in contact with the fifth surface of the capacitor body and a portion of an edge of the conductive layer in contact with the sixth surface of the capacitor body.
Onodera discloses the cutout portion extends to be elongated from a center of the conductive resin layer in the third direction to expose both a portion of an edge of the conductive layer in contact with the fifth surface of the capacitor body and a portion of an edge of the conductive layer in contact with the sixth surface of the capacitor body (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose portions of edges of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 6, Terashita discloses the claimed invention as applied to claim 3, above.
Terashita does not explicitly disclose the cutout portion extends to be elongated from a center of the conductive resin layer in the first direction to expose a portion of an edge of the conductive layer in contact with the first or second surface of the capacitor body.
Onodera discloses the cutout portion extends to be elongated from a center of the conductive resin layer in the first direction to expose a portion of an edge of the conductive layer in contact with the first or second surface of the capacitor body (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose portions of edges of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 7, Terashita discloses the claimed invention as applied to claim 3, above.
Terashita does not explicitly disclose the cutout portion extends to be elongated from a center of the conductive resin layer in the first direction to expose both a portion of an edge of the conductive layer in contact with the first surface of the capacitor body and a portion of an edge of the conductive layer in contact with the second surface of the capacitor body.
Onodera discloses the cutout portion extends to be elongated from a center of the conductive resin layer in the first direction to expose both a portion of an edge of the conductive layer in contact with the first surface of the capacitor body and a portion of an edge of the conductive layer in contact with the second surface of the capacitor body (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose portions of edges of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 8, Terashita discloses the claimed invention as applied to claim 3, above.
Terashita does not explicitly disclose the cutout portion extends to be elongated from a center of the conductive resin layer in the first direction to expose a portion of an edge of the conductive layer in contact with the first surface of the capacitor body and a portion of an edge of the conductive layer in contact with the second surface of the capacitor body, and the cutout portion extends to be elongated from the center of the conductive resin layer in the third direction to expose both a portion of an edge of the conductive layer in contact with the fifth surface of the capacitor body and a portion of an edge of the conductive layer in contact with the sixth surface of the capacitor body.
In a separate embodiment, Terashita discloses the cutout portion extends to be elongated from the center of the conductive resin layer in the third direction to expose both a portion of an edge of the conductive layer in contact with the fifth surface of the capacitor body and a portion of an edge of the conductive layer in contact with the sixth surface of the capacitor body ([0059]-[0060]; the second end surface 12 f, which is not covered with the second conductive resin layer 28 b, is not less than about 30% and not more than about 82%, and shape of the portion not covered with the first conductive resin layer 28 are not particularly limited, and the first underlying electrode layer 26 a and the second underlying electrode layer 26 b may be exposed in a rectangular, substantially rectangular, circular, substantially circular, elliptical, or substantially elliptical shape).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Terashita’s rectangular shape portion not covered by the conductive resin layer in order to provide for obvious variants of the shape of the conductive resin layer, as suggested by Terashita at [0059]-[0060].
Onodera discloses the cutout portion extends to be elongated from a center of the conductive resin layer in the first direction to expose a portion of an edge of the conductive layer in contact with the first surface of the capacitor body and a portion of an edge of the conductive layer in contact with the second surface of the capacitor body (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose portions of edges of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 9, Terashita discloses the claimed invention as applied to claim 3, above.
Terashita does not explicitly disclose the cutout portion extends to have a cross (+) shape when viewed from one cross-section of the capacitor.
In a separate embodiment, Terashita discloses the cutout portion extends to have a rectangular shape when viewed from one cross-section of the capacitor ([0059]-[0060]; the shape of the portion not covered with the first conductive resin layer 28 are not particularly limited, and the first underlying electrode layer 26 a and the second underlying electrode layer 26 b may be exposed in a rectangular).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Terashita’s rectangular shape portion not covered by the conductive resin layer in order to provide for obvious variants of the shape of the conductive resin layer, as suggested by Terashita at [0059]-[0060].
Onodera discloses the cutout portion extends to have a rectangular shape when viewed from one cross-section of the capacitor (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose portions of edges of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor, as modified by Terashita, with Onodera’s conductive resin layer, thereby resulting in a cross shape, in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 15, Terashita discloses the claimed invention as applied to claim 14, above.
Terashita discloses the cutout portion is located at a center of the conductive resin layer so that a center of the conductive layer is exposed (Fig. 2, [0059]-[0062]; the cutout portion of the conductive resin layer 28 is located at a center of the conductive resin layer so that a center of the conductive layer is exposed).
Terashita does not explicitly disclose the cutout portion extends to be elongated from the center of the conductive resin layer such that a portion of a first edge of the conductive layer and a portion of a second edge of the conductive layer are exposed to be in contact with the plating layer, the first and second edges of the conductive layer opposing each other.
Onodera discloses the cutout portion extends to be elongated from the center of the conductive resin layer such that a portion of a first edge of the conductive layer and a portion of a second edge of the conductive layer are exposed to be in contact with the plating layer, the first and second edges of the conductive layer opposing each other (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose portions of edges of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 16, Terashita in view of Onodera discloses the claimed invention as applied to claim 15, above.
Terashita does not disclose a length of the exposed portion of the first or second edge of the conductive layer is smaller than a length of the cutout portion located at the center of the conductive resin layer.
Onodera discloses a length of the exposed portion of the first or second edge of the conductive layer is smaller than a length of the cutout portion located at the center of the conductive resin layer (Fig. 13, [0069]; a length of the exposed portion of the edges of the conductive layer is smaller than a length of the cutout portion located at the center of the conductive resin layer E2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor, as modified by Onodera, with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 17, Terashita discloses the claimed invention as applied to claim 14, above.
Terashita discloses the cutout portion is located at a center of the conductive resin layer so that a center of the conductive layer is exposed (Fig. 2, [0059]-[0062]; the cutout portion of the conductive resin layer 28 is located at a center of the conductive resin layer so that a center of the conductive layer is exposed).
Terashita does not explicitly disclose the cutout portion extends to be elongated from the center of the conductive resin layer such that a portion of each of four edges of the conductive layer is exposed to be in contact with the plating layer.
Onodera discloses the cutout portion extends to be elongated from the center of the conductive resin layer such that a portion of each of four edges of the conductive layer is exposed to be in contact with the plating layer (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which extends to be elongated from a center of the conductive resin layer in a direction to expose portions of edges of the conductive layer in contact with the other surfaces of the capacitor body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Regarding claim 20, Terashita discloses 20. A multilayer capacitor comprising: a capacitor body including a dielectric layer and a plurality of internal electrodes (Fig. 2, [0059]-[0062]; the multilayer ceramic capacitor 10 includes a dielectric layer and a plurality of internal electrodes); 
and a pair of external electrodes disposed on opposing ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes (Fig. 2, [0047], [0059]-[0062]; the external electrodes 24a and 24b are a pair of external electrodes disposed on opposing ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes),
wherein the pair of external electrodes each include: 
a conductive layer disposed on one end surface of the capacitor body (Fig. 2, [0059]-[0062]; the electrode layer 26 is a conductive layer including a connection portion disposed on one end surface of the capacitor body);
a conductive resin layer disposed to cover at least two corners among four corners of the conductive layer (Fig. 2, [0059]-[0062]; the conductive resin layer 28 is disposed to cover at least two corners among four corners of the conductive layer); 
and a plating layer disposed to cover the conductive layer and the conductive resin layer (Fig. 2, [0059]-[0062]; the plating layer 30 is disposed to cover the conductive layer and the conductive resin layer),
portions of the conductive resin layer respectively covering the at least two corners of the conductive layer are spaced apart from each other (Fig. 2, [0059]-[0062]; the plating layer 30 is disposed to respectively cover the at least two corners of the conductive layer are spaced apart from each other).
Terashita does not explicitly disclose a portion of an edge of the conductive layer is exposed through a space between said portions of the conductive resin layer respectively covering the at least two corners of the conductive layer.
Onodera discloses a portion of an edge of the conductive layer is exposed through a space between said portions of the conductive resin layer respectively covering the at least two corners of the conductive layer (Fig. 13, [0069]; the conductive resin layer E2 includes a cutout portion which is exposed through a space between said portions of the conductive resin layer respectively covering the at least two corners of the conductive layer).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Onodera’s conductive resin layer in order to provide an electronic component that suppresses occurrence of a crack in an element body, as suggested by Onodera at [0003].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Terashita as applied to claim 1 above, and further in view of Sasaki (US 2022/0068560, “Sasaki”).

Regarding claim 10, Terashita discloses the claimed invention as applied to claim 1, above.
Terashita does not disclose the conductive resin layer includes metal powder particles and a resin.
Sasaki discloses the conductive resin layer includes metal powder particles and a resin ([0106]-[0108]; the conductive resin layer includes spherical metal powder particles and a resin).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor with Sasaki’s metal powder and resin in order to provides for current conduction in the conductive resin layer, excellent in heat resistance, moisture resistance, and adhesiveness, as suggested by Sasaki at [0106]-[0108].

Regarding claim 11, Terashita in view of Sasaki discloses the claimed invention as applied to claim 10, above.
Terashita does not disclose the metal powder particles have a spherical shape or a flake shape.
Sasaki discloses the metal powder particles have a spherical shape or a flake shape ([0106]-[0108]; the conductive resin layer includes spherical metal powder particles).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Terashita’s capacitor, as modified by Sasaki, with Sasaki’s spherical metal powder in order to provides for current conduction in the conductive resin layer, excellent in heat resistance, moisture resistance, and adhesiveness, as suggested by Sasaki at [0106]-[0108].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847